DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (“Super-resolution digital pathology image processing of bone marrow aspirate and cytology smears and tissue sections”).
Regarding claim 1, Singh discloses:
obtaining, by a data processing system, a first patch identified from a biomedical image derived from a tissue sample, the first patch having a first plurality of pixels corresponding to a portion of the biomedical image, each of the first plurality of pixels defined by a first color value (see last paragraph of “Introduction” on p2, obtaining a first image patch representing cells; and see left column of fig 3, wherein the first image patch has first color values);
applying, by the data processing system, a kernel operator to the plurality of pixels of the first patch to generate a second patch, the second patch having a second plurality of pixels, each of the second plurality of pixels having a second color value corresponding to one or more first color values of a corresponding subset of the first plurality of pixels (see “Computational methods” and “Image convolution” on p2-3, applying a Gaussian kernel on the first image patch to generate a second image patch, wherein the second image patch has second color values derived from the first color values by smoothing);
generating, by the data processing system, a variance metric over a corresponding plurality of second color values of the second plurality of pixels of the second patch (see “Image convolution” on p3-4, generating an absolute magnitude of Laplacian values of the second image patch and comparing to an inherent threshold for finding “strong positive and negative responses”);
determining, by the data processing system, whether the first patch corresponding to the second patch qualifies for selection based on a comparison between the variance metric and a threshold value (see “Image convolution” on p3-4, determining whether or not to select the first image patch to be a part of a final super-resolved image according to the comparison result); and
storing, by the data processing system, in one or more data structures, an association between the first patch and the determination of whether the first patch qualifies for selection (see “Image convolution” on p3-4, the first image patch has an inherent indication of the comparison result stored in order to generate the final super-resolved image).


Regarding claim 4, Singh further discloses
determining, by the data processing system, a pixel variance metric over a corresponding plurality second color values of a subset of pixels of the second plurality of pixels in the second patch, the subset of pixels including a pixel and one or more adjacent pixels in the second plurality of pixels (see “Image convolution” on p3-4, determining Laplacian values of the second image patch);
comparing, by the data processing system, the pixel variance metric over the corresponding plurality of second color values of the subset of pixels to a pixel threshold value (see rejection of claim 1, comparing the Laplacian values to an inherent threshold);
classifying, by the data processing system, the pixel in the subset of pixels as a pixel type of a plurality of pixel types, the pixel type including blurred pixel type and non-blurred pixel type (see “Image convolution” on p3-4, the comparison result indicates whether pixels of the second image patch are focused (i.e., “non-blurred” and selected to be a part of the final super-resolved image) or non-focused (i.e., “blurred” and not selected to be a part of the final super-resolved image)); and
storing, by the data processing system, in the one or more data structures, a second association between a corresponding pixel in the first patch and pixel type (see “Image convolution” on p3-4, the first image patch has an inherent indication of the comparison result stored in order to generate the final super-resolved image).

Regarding claims 11 and 14, Singh discloses everything claimed as applied above (see rejection of claims 1 and 4).
Allowable Subject Matter
Claims 2, 3, 5-10, 12, 13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Singh does not disclose the subject matter recited in any of these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soo Jin Park/Primary Examiner, Art Unit 2668